PER CURIAM.
The appellant appeals from a final order dismissing with prejudice his counterclaim against the plaintiff in an interpleader action. We reverse upon the holdings that (a) there was no basis for applying the principles of res judicata or collateral estoppel so as to bar the appellant’s claim, Dixie Farms, Inc. v. Hertz Corp., 343 So.2d 633 (Fla. 3d DCA 1977), cf. Knoll v. Socony Mobil Oil Co., 369 F.2d 425, 429 (10th Cir. 1966), cert. denied, 386 U.S. 977, 87 S.Ct. 1173, 18 L.Ed.2d 138 (1967); (b) the counterclaim was properly asserted against the plaintiff-stakeholder in interpleader, Jordan v. Finlay, 370 So.2d 431 (Fla. 3d DCA 1979) (Case no. 78-1630, opinion filed, May 1, 1979); 7 Wright and Miller, Federal Practice and Procedure, § 1714 (1972) text and authorities at nn. 50-52, 54; and (c) the counterclaim sufficiently alleged a cause of action against the plaintiff for legal malpractice. The cause is remanded with directions to deny the motion to dismiss the counterclaim and for further consistent proceedings.
Reversed and remanded.